Dewey, J.
1. The objection taken that the complaint was not properly certified from the court below has no foundation. The certified copy sent up begins thus, “ Lowell Police Court,” and the first certificate is signed by “ S. P. Hadley, Jr., Clerk P. C.” The subsequent certificates appended to different documents are attested merely, “ S. P. Hadley, Jr., Clerk; ” but this, taken in connection with the commencement of the entire ct oy, sufficiently indicates the character of Hadley as clerk of the police court.
2. The objection that the entire record was placed in the hands of the jury, upon their retiring to consider the case, furnishes no ground for setting aside the verdict. The jury were instructed to refer only to the complaint, and that no part of the record could be used as evidence of the offence charged. It is certainly the better course to deliver the copy of the complaint alone to the jury, where it is practicable; but the authenticated copy of the complaint may be a portion of a continuous connected record, and not easily separated from the other proceedings in the case. Practically, no injury can arise from sending the entire record of the court below to the jury, inasmuch as no appeal can be taken from the judgment of the inferior court, unless that court finds the accused guilty; and hence the record of such finding, if sent to the jury, adds nothing to the knowledge of the jury as to the judgment of the court appealed from

Exceptions overruled.